Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
When considered as a whole and in light of Applicant’s specification, claims 1-20 are allowable over the art of record.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 11:
The closest prior art of Lee (US20170083276, hereinafter Lee) shows a system, and corresponding method, comprising: a client device comprising at least one hardware processor (fig. 1);
and program instructions stored in memory and executable in the client device that, when executed, direct the client device to:
access at least one digital image, the at least one digital image comprising a photograph of an under-sink environment (¶ [0128]; fig. 4a);
perform an analysis of the under-sink environment to generate at least one suggestion associated with 

and display the at least one suggestion 
Lee fails to specifically show: the at least one suggestion being a suggested configuration of piping for placement in the under-sink environment, 
wherein the at least one suggested configuration comprises at least one of a faucet, a pipe, a coupler, a connector, a fitting, adhesive, and plumbing tape suggested to connect a first object in the under-sink environment to a second object in the under-sink environment;
The prior art of Spayd (US20180211447) shows: generate at least one suggested configuration of piping for placement in an 
wherein the at least one suggested configuration comprises at least one of a faucet, a pipe, a coupler, a connector, a fitting, adhesive, and plumbing tape suggested to connect a first object in the 
and display the at least one suggested configuration in a display communicatively coupled to the client device (¶ [0068]) (e.g., displaying instructions for the task (including any pre-steps, sub-steps, or post-steps necessary for the task)).
However, neither Lee nor Spayd reasonably show: the at least one suggested configuration comprises connect[ing] a first object in the under-sink environment to a second object in the under-sink environment.

As to dependent claims 2-10, 12-20:
These claims depend from allowable independent claims 1, 11, respectively, and thus are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDANY NUNEZ/               Primary Examiner, Art Unit 2171                                                                                                                                                                                         6/12/202222